DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, species A (Claims 1-9) in the reply filed on 5/31/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berk et al (US Publication 2020/0229966).
Referring to Claim 1, Berk et al teaches a bruxism prevention system (e.g. Paragraph [0007] discloses treatment for tooth grinding), comprising: a mouthpiece (e.g. Figure 1, element 1 illustrates a therapeutic mouthpiece) comprising a pressure sensor (e.g. Figure 1, pressure sensor device 30 and Paragraph [0094]), an electrode, and an electrical stimulation generator (e.g. Paragraph [0098] discloses an electrical stimulation device 50 which includes stimulating electrodes to contact the user’s buccal tissue in order to activate electrical stimulus); a controller configured to manage application of electrical stimulation generated by the electrical stimulator (e.g. Figure 1, regulating unit 40 and Paragraph [0097] discloses is equipped and embodied to receive and evaluate sensor signals of the at least one sensor device 30 and Paragraph [0098] discloses stimulation device 50 is activated by the control/regulating unit 40).

Referring to Claim 2, Berk et al teaches the system of claim 1, wherein the pressure sensor is a pressure switch (e.g. Paragraph [0094] discloses the sensor device 30 is a pressure switch).

Referring to Claim 3, Berk et al teaches the system of claim 1, wherein the pressure sensor is embedded within the mouthpiece (e.g. Paragraph [0094] discloses the sensor device is embedded in the wall section between molars of therapeutic device 1).

Referring to Claim 4, Berk et al teaches the system of claim 1, wherein the electrode is configured to contact the inner cheek of a user (e.g. Paragraph [0098] discloses an electrical stimulation device 50 which includes stimulating electrodes to contact the user’s buccal (inner cheek) tissue).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk et al (US Publication 2020/0229966) in view of Henke et al (US Publication 2010/0049265).
Referring to Claims 5 and 6, Berk et al teaches the system of claim 1, except wherein the controller is configured to successively progress through a plurality of different stimulation profiles until a predetermined change in pressure is sensed by the pressure sensor. 	Henke et al teaches that it is known to use a controller with an algorithm for a stimulus escalator which successively progresses through different stimulation profiles until a undesired sleep behavior is interrupted or terminated as set forth in Paragraph [0337] and Figure 15A, graph IV shows escalation of the stimulus level until undesired sleep behavior (apnea) is terminated and Paragraph [0128] discloses that the description includes apnea or bruxism to provide improved sleep therapy by avoiding habituation to stimulus (e.g. Paragraph [0339]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Berk et al, with the controller having an algorithm which is configured to successively progress through a plurality of different stimulation profiles until a predetermined change in pressure is sensed by the pressure sensor as taught by Henke et al, since such a modification would provide the predictable results of improved sleep therapy by avoiding habituation to stimulus.

Referring to Claim 8, Berk et al in view of Henke et al teaches the system of claim 5, except wherein the controller is configurable to operate between a sleep mode of operation and an awake mode of operation. 	Henke et al teaches that it is known to use a controller configurable to operate between different modes as set forth in Paragraph [0536] (the examiner notes that the modes as currently claimed do not require any particular protocol) to provide allowing a mode where the unit is adjustable based on a practioner vs the other mode where the operation is automatic and autonomous.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Berk et al, with the controller is configurable to operate between a sleep mode of operation and an awake mode of operation as taught by Henke et al, since such a modification would provide the predictable results of allowing a mode where the unit is adjustable based on a practioner vs the other mode where the operation is automatic and autonomous.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berk et al (US Publication 2020/0229966) in view of Henke et al (US Publication 2010/0049265), as applied to claim 5 above, and further in view of Furtenhofer et al (US Publication 2019/0021816).

Referring to Claims 7 and 9, Berk et al in view of Henke et al teaches the system of claim 5, except wherein the controller is configured to wirelessly communicate with an external device configured to direct the controller; and wherein the controller is at least partially controlled by input received into an application of a smart phone. 	Furtenhofer et al teaches that it is known to use an orthodontic treatment device which provides stimulation (5) having a controller/control means (9) to wirelessly communicate (via receiving unit) and receive input received into an application of a smart phone as set forth in Figure 6 and Paragraph [0059] and Paragraphs [0007] and [0034-0035] to provide remote control to make an easy-to-use treatment device (e.g. Paragraph [0007]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Beck et al, with an orthodontic treatment device which provides stimulation having a controller/control means to wirelessly communicate and receive input received into an application of a smart phone as taught by Furtenhofer et al, since such a modification would provide the predictable results of remote control to make an easy-to-use treatment device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murphy et al (US Publication 2017/0252140) discloses a dental appliance placed in a user’s mouth (e.g. Figure 3) and in Paragraph [0048] of switching between a sleep mode and an awake mode). 	Hadas et al (US Publication 2018/0125701) discloses analysis of signals to determine by the controller whether the user is asleep or awake and upon the determination of the onset of sleep the control unit activates the device (e.g. Paragraph [0105]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792